ON MOTION TO RECONSIDER DISMISSAL OF APPEAL
BOUTALL, Judge.
Appellant has filed a motion to reconsider and recall our dismissal of its appeal under Rule VII, § 5(b), Uniform Rules-Courts of Appeal. That Rule reads as follows:
“The court may, ex proprio motu:
******
“(b) Consider abandoned and dismiss the appeal in any case in which the appellant has neither appeared nor filed brief prior to the time the case is called for *1334argument. By ‘appearance’ is meant personal appearance in open court, or the filing of a written instrument negating any intent to abandon the appeal, or the filing of a written pleading; and”
* * * 5}5 * *
This matter was called for hearing on May 3, 1979, and at that time the appellant had filed no brief nor made an appearance. Counsel for appellee moved for a dismissal of the appeal under the Rule. The dismissal was granted and signed May 7,1979. On May 10, 1979 appellant filed this motion to reconsider and recall the dismissal, and ap-pellee has filed opposition thereto.
In support of his motion, appellant contends that he personally received no notification, and suggests that it may have been misdirected to the attorney whom he succeeded, and who then appeared on our records as the attorney of record. Presuming, but not deciding, that these allegations are correct, we hold that this is insufficient to remove this case from the operation of Rule VII. There was no notification to this court at or prior to date of hearing that appellant did not intend to abandon his appeal. See Walker v. Jones, 253 La. 908, 221 So.2d 44 (1969). Appellant having failed to comply with the requirements of the Rule, and not being covered by any exception thereto, the dismissal of his appeal must stand.
The motion to reconsider and recall dismissal of appeal is denied.